Exhibit 10.1
SEVERANCE AND Release of Claims Agreement
You, Gordon Cole, enter into this Severance and Release of Claims Agreement
(this “Agreement”) with Genomic Health, Inc., a Delaware corporation (referred
to herein as “GHI” or the “Company,” and together with you, the “Parties”), in
exchange for the severance benefits you will receive from the Company pursuant
to the GHI Severance Plan for Executive Management, approved by the Company’s
Board of Directors on November 6, 2017 (the “Severance Plan”). Reference is made
herein to that certain Agreement and Plan of Merger by and between GHI and Exact
Sciences Corporation (“Exact”), dated July 28, 2019 (the “Merger Agreement”).
The merger between GHI and Exact, pursuant to the Merger Agreement (the
“Merger”), closed and became effective on November 8, 2019.
By signing this Agreement, you are (1) acknowledging that you have carefully
read and fully understand every term of this Agreement and (2) agreeing to every
term of this Agreement.
1.Benefits Under this Agreement.
a.In connection with the merger between the Company and Exact (the “Merger”),
your employment with the Company will end on a future date, which shall be
disclosed to you by the Company (the “Separation Date”). The Parties agree that
you experienced a diminution of duties in connection with the Merger that would
constitute the basis for “Good Reason” for resignation. The Parties further
agree that if such resignation occurred during a “Termination Period” under the
Severance Plan, it would constitute a “Qualifying Termination” that would
entitle you to receive the payments and benefits under Section 2(a) of the
Severance Plan (subject, in the case of Sections 2(a)(ii) and 2(a)(iii) of the
Severance Plan, to the execution, delivery and non-revocation of this
Agreement). Accordingly, the Company hereby agrees to accelerate the payment
that would otherwise be due to you under Section 2(a)(ii) of the Severance Plan
in the event of a Qualifying Termination (subject to the execution, delivery,
and non-revocation of this Agreement), and you hereby agree to waive your rights
to any payment under Section 2(a)(ii) of the Severance Plan in exchange for the
payments provided to you under this Agreement.
b.You further acknowledge and agree that (i) the vesting of your outstanding
equity in the Company as of November 8, 2019 accelerated at the time of and in
connection with the Merger; (ii) the accelerated vesting of your outstanding
equity in the Company as of November 8, 2019 at the time of and in connection
with the Merger was in full satisfaction of any right to accelerated vesting of
equity to which you may be entitled to receive under Section 2(a)(iv) of the
Severance Plan at the time of your separation or termination of employment with
the Company; and (iii) the vesting of any equity awards granted by the Company
or Exact following November 8, 2019, including the Retention Equity Award and
any future equity awards, is not accelerated by this Agreement. The vesting of
any equity awards granted by the Company or Exact following November 8, 2019,
including the Retention Equity Award, shall be governed by the terms and
conditions of the applicable award agreement(s) provide to you at the time of
grant; provided that in no event shall you be entitled to accelerated vesting of
any such award under the Severance Plan.
2.Accelerated Severance Benefits. Provided that within forty-five (45) days
following your receipt of this Agreement, you deliver to the Company a fully
executed copy of this Agreement and permit it to become effective in accordance
with its terms, the Company shall pay to you the following amounts to which you
would be entitled under Section 2(a)(ii) of the Severance Plan in the event of a
Qualifying Termination during a Termination Period (collectively, the “Severance
Amount”):
a.Base Salary Payment. A single lump payment of 250% of your base salary in
effect as of the Effective Date of this Agreement (defined in Section 5(c)
below), payable within sixty (60) days of the Effective Date; provided that, you
hereby acknowledge and agree that (i) such payment is provided in lieu of the
Base Salary payment you may be entitled to receive under Section 2(a)(ii) of the
Severance Plan at the time of your separation or termination from employment
with the
Page 1 of 10



--------------------------------------------------------------------------------



Company and is in full satisfaction of such payment obligation, and (ii) you
shall not be entitled to any further Base Salary payment under Section 2(a)(ii)
of the Severance Plan upon or after your separation or termination of employment
with the Company for any reason.
b.Variable Compensation Payment. A single lump sum payment equal to 250% of your
target variable compensation position target for the annual performance period
in effect as of November 8, 2019; provided that you hereby acknowledge and agree
that (i) such payment is provided in lieu of the Variable Compensation payment
you may be entitled to receive under Section 2(a)(ii) of the Severance Plan at
the time of your separation or termination with the Company and is in full
satisfaction of such payment obligation, and (ii) you shall not be entitled to
any further Variable Compensation payment under Section 2(a)(ii) of the
Severance Plan upon or after your separation or termination of employment with
the Company for any reason.
3.Benefits Upon Separation From Employment.
a.Accrued Compensation. Upon the Separation Date, you shall be eligible to
receive all accrued compensation, as described in Section 2(a)(i) of the
Severance Plan, including:
i. All salary, commissions, amounts under accrued Variable Compensation (as
defined under the Severance Plan) or other plans, accrued but unused vacation or
paid time off earned but unused through the Separation Date. For the avoidance
of doubt, this shall include a prorated bonus for the year in which the
Separation Date occurs, prorated through the Separation Date and payable at 100%
of your bonus target.
ii.Reimbursement of all business expenses incurred by you in connection with the
business of the Company prior to the Separation Date within ten (10) business
days of submission (provided that proper expense reports for all expenses have
been submitted within thirty (30) days following the Separation Date).
iii.The benefits, if any, under any Company retirement plan, nonqualified
deferred compensation plan or stock-based compensation plan or agreement, health
benefits plan, or other Company benefit plan to which you may be entitled
pursuant to the terms of such plans or agreements, payable when provided
thereunder.
b.COBRA Premiums. Provided that within forty-five (45) days following your
receipt of this Agreement, you deliver to the Company a fully executed copy of
this Agreement and permit it to become effective in accordance with its terms,
and further provided that you timely elect to continue your medical, dental, and
vision benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, or similar state law (“COBRA”) (including, if applicable,
continuation of coverage for your spouse and dependents), the Company will pay
the entire amount of the monthly premium under COBRA under the Company’s group
plans for active employees and their dependents for the twenty-four (24) month
period immediately following the Separation Date (the “COBRA Premiums”);
provided that the Company-paid COBRA Premiums will stop if you become eligible
to obtain comparable heath care benefits from another employer. For avoidance of
doubt, this payment will be in full satisfaction of the amount to which you
would be entitled under Section 2(a)(iii) of the Severance Plan in the event
that you experience a Qualifying Termination during a Termination Period.
c.Separation Terms. All compensation and benefits shall cease as of the
Separation Date, except as expressly provided in this Agreement, the Severance
Plan or as otherwise required by law. You shall have no authority to act on
behalf of the Company or to bind it in any way after the close of business on
the Separation Date.
Page 2 of 10



--------------------------------------------------------------------------------



4.Your General Release and Waiver of Claims.
a.In consideration for the Severance Amount, you, on behalf of yourself and your
successors and assigns (together, the “Releasing Parties”), specifically,
irrevocably, unconditionally, and fully and forever waive, release, and
discharge GHI, Exact, and their affiliated companies (the “Exact Group”), and
any and all of their respective predecessors, successors, assigns, subsidiaries,
parents, affiliates, divisions, branches, related entities, and present and
former officers, directors, employees, stockholders, and agents, both in the
United States and abroad acting in their capacity for the Exact Group
(collectively, the “Exact Group Releasees”) from any and all manner of claims,
debts, demands, damages, liabilities, and causes of action, whether known or
unknown, from the beginning of time through the date of your execution of this
Agreement, relating to or arising out of your employment relationship with the
Company or the end of that relationship (collectively, the “Released Claims”),
including causes of action for libel, slander, defamation, breach of contract,
breach of the implied covenant of good faith and fair dealing, privacy
violations, detrimental reliance, impairment of economic opportunity,
intentional infliction of emotional distress, wrongful termination in violation
of public policy, discrimination and harassment claims under California’s Fair
Employment and Housing Act, or any other tort, and claims under federal, state,
or local constitutions, statutes, regulations, ordinances, or common law,
including (in each case as amended and including their implementing
regulations): the Fair Labor Standards Act, as amended; the Immigration Reform
and Control Act, as amended; the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); the Worker Adjustment and Retraining Notification
Act, as amended; Section 806 of the Sarbanes-Oxley Act; the Dodd-Frank Act, as
amended; the California Labor Code; the California Constitution; the Civil
Rights Acts of 1866, 1871, 1964, and 1991, as amended; the Age Discrimination in
Employment Act of 1967, including the Older Workers Benefit Protection Act (the
“ADEA”); the Rehabilitation Act of 1973, as amended; the Equal Pay Act of 1963,
as amended; and the Americans with Disabilities Act of 1990, as amended.
b.Notwithstanding the foregoing, the release granted under Section 4(a) above
and the ADEA Release in Section 5 below specifically exclude:
i.any rights to workers’ compensation, unemployment, or disability benefits
under applicable law;
ii.any rights to file an unfair labor practice charge under the National Labor
Relations Act;
iii.any rights to vested benefits, such as pension or retirement benefits, the
rights to which are governed by the terms of the applicable plan documents and
award agreements;
iv.any claim for employee benefits covered under plans covered by ERISA to the
extent any such claim may not lawfully be waived;
v.any rights based on any violation of any federal, state, or local statutory or
public policy entitlement that may not be waived under applicable law;
vi.any claims for payment of amounts or other entitlements under the Severance
Plan;
vii.any claims with respect to your outstanding equity or equity-based awards of
the Company;
viii.any rights to indemnification, advancement, or contribution in accordance
with applicable laws, the Company’s corporate governance documents and the
Merger Agreement; and
Page 3 of 10



--------------------------------------------------------------------------------



ix.any claim that is based on any act or omission that occurs after the date you
deliver your signature on this Agreement to the Company.
c.In addition to the foregoing, nothing in this Agreement will prevent or
prohibit you from filing a claim with a government agency (such as the U.S.
Securities and Exchange Commission, Equal Employment Opportunity Commission, or
California Department of Fair Employment and Housing) that is responsible for
enforcing a law on behalf of the government.
d.This Agreement is intended to be effective as a general release of and bar to
all claims as stated in this Section 4. Accordingly, the Releasing Parties
expressly waive all rights under Section 1542 of the California Civil Code,
which states, “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR
RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER WOULD HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
You acknowledge that you may later discover claims or facts in addition to or
different from those that you now know or believe to exist with regard to the
subject matter of this Agreement, and that, if known or suspected at the time of
executing this Agreement, may have materially affected its terms. Nevertheless,
the Releasing Parties waive any and all claims that might arise as a result of
such different or additional claims or facts.
5.Your Specific Release and Waiver of ADEA Claims.
a.In further consideration for the Severance Amount, the Releasing Parties
specifically, irrevocably, unconditionally, and fully and forever waive,
release, and discharge the Exact Group Releasees from any and all Released
Claims arising under the ADEA (the “ADEA Release”).
b.You specifically acknowledge and confirm each of the following.
i.This Agreement, including the ADEA Release, is written in a manner designed to
be understood by you.
ii.You have read this entire Agreement carefully and understand all of its
terms, including the disclosure set forth on Exhibit A to this Agreement.
iii.This Agreement affects important rights and includes a release of all claims
arising out of any alleged violations of your rights while employed with the
Company, including any claims under the ADEA.
iv.Because this Agreement affects important rights, you are advised to consult
with an attorney of your choice before signing this Agreement.
v.After having consulted with an attorney(s) (or declining the Company’s advice
to seek a consultation), you knowingly, freely, and voluntarily assent to all of
the terms of this Agreement, including the waiver, release, and covenants
contained in it.
vi.The Company has made no representations to you regarding your release and
waiver other than those contained in this Agreement.
vii.You are signing this Agreement, including the ADEA Release, in exchange for
good and valuable consideration, in the form of the Severance Amount, which you
will not be entitled to if you do not sign (or if you revoke) this Agreement.
Page 4 of 10



--------------------------------------------------------------------------------



viii.You were informed that your termination is part of a termination program
and acknowledge receipt of Exhibit A, which is attached to this Agreement,
containing certain disclosures regarding the termination program and employees
selected and not selected for participation in the program.
ix.You were given at least forty-five (45) days to consider this Agreement and
consult with an attorney of your choice.
x.You have seven days after signing this Agreement to revoke the ADEA Release by
delivering notice of revocation to Exact at its corporate headquarters (to the
attention of the General Counsel) before the end of this seven-day period. If
your written notice of revocation is not actually received by Exact before the
close of business (i.e. 5:00 p.m. Pacific Time) on the seventh calendar day
after the day you sign and deliver this Agreement to Exact, then there will be
no revocation and your ADEA Release will become fully effective and enforceable.
If you revoke the ADEA Release, the Company will have the option of treating
this Agreement as null and void in its entirety (meaning that, inter alia, you
will not be entitled to the Severance Amount).
xi.The ADEA Release does not apply to rights and claims that may arise after you
sign this Agreement.
c.This Agreement will become effective and enforceable immediately once you sign
and deliver it to the Company; provided, however, that the ADEA Release will
become effective and enforceable on the first business day after the expiration
of the seven-day revocation period for the ADEA Release, provided you have not
revoked the ADEA Release in accordance with this Section 5 (such first business
day after the expiration of the seven-day revocation period referred to herein
as the “Effective Date”).
6.No Admission. Nothing in this Agreement constitutes an admission of liability
by the Company or you concerning any aspect of your employment with or
separation (if applicable) from the Company.
7.Governing Law; Consent to Jurisdiction; Consent to Venue. This Agreement will
be construed and interpreted in accordance with the internal laws of the State
of California without regard to principles of conflicts of law thereof, or
principles of conflicts of laws of any other jurisdiction that could cause the
application of the laws of any jurisdiction other than the State of California.
Subject to any applicable arbitration or similar agreement between you and the
Company then in effect, for purposes of resolving any dispute that arises
directly or indirectly from the relationship of the parties hereto evidenced by
this Agreement, the parties submit to and consent to the exclusive jurisdiction
of the State of California, and any related litigation will be conducted solely
in the courts of San Mateo County, California or the federal courts for the
United States for the Southern District of California, where this Agreement is
made and/or to be performed, and no other courts.
8.Advice of Counsel. You are advised to discuss this Agreement with an attorney
of your choice before signing it.
9.Entire Agreement. This Agreement, along with the Severance Plan, contains the
full understanding between you and the Exact Group concerning the Severance
Amount. For the avoidance of doubt, however, this Agreement will not cancel or
otherwise supersede any contractual or similar restrictions on your employment
or post-employment activities.
10.Void Terms. If any term of this Agreement is found by an arbitrator, a court,
or other tribunal of competent jurisdiction to be partially or wholly invalid or
unenforceable, the remainder of this Agreement will be enforceable and binding
on the parties hereto, and the invalid or unenforceable term will be modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable. If such term
Page 5 of 10



--------------------------------------------------------------------------------



cannot under any circumstance be so modified or restricted, it will be excised
from this Agreement without affecting the validity or enforceability of any of
the remaining terms. Any such modification, restriction, or excision may be
accomplished by mutual written agreement of the parties hereto or by disposition
of a court or other tribunal.
11.Headings. The headings of the sections in this Agreement are included solely
for convenience. If the headings and the text of this Agreement conflict, the
text will control.
12.Construction. Each party hereto has participated in negotiating and drafting
this Agreement, so if any ambiguity or question of intent arises, this Agreement
will be construed as if the parties had drafted it jointly, as opposed to being
construed against a party because it was responsible for drafting one or more
terms of this Agreement.
13.Successors and Assigns. This Agreement will inure to the benefit of the
Company and its successors and assigns. You may not assign this Agreement in
whole or in part. Any purported assignment by you will be null and void from the
initial date of purported assignment.
14.Amendments. This Agreement may not be amended without the prior written
consent of the party hereto affected, and no consent will be effective unless it
specifically identifies the term(s) of this Agreement that are being amended.
15.Waiver. The waiver by either party hereto of the breach of any terms of, or
rights under, this Agreement, will not be deemed to constitute the waiver of any
similar term or right. No waiver will be binding or effective unless expressed
in writing and signed by the party hereto giving the waiver.
16.Counterparts. This Agreement may be executed in counterparts, which together
will constitute one and the same Agreement.




[SIGNATURES ON FOLLOWING PAGE]














Page 6 of 10



--------------------------------------------------------------------------------



ACCEPTANCE
By signing this Agreement, you are (1) acknowledging that you have carefully
read and fully understand every term of this Agreement and (2) agreeing to every
term of this Agreement.


             GORDON COLE
             By:       
             Date:       
             GENOMIC HEALTH, INC.
             By:       
             Name:        
             Title:        
             Date:        






Page 7 of 10



--------------------------------------------------------------------------------



EXHIBIT A


Older Workers’ Benefit Protection Act Informational Disclosure


Genomic Health, Inc. (the “Company”) has decided to conduct a workforce
reduction based on business needs arising from certain role redundancies in
connection with its merger with Exact Sciences Corporation (the “Merger”), which
is resulting in employee separations. The termination of your employment is part
of a group termination program (the “Program”). Eligibility for the benefits
described in the Severance and Release of Claims Agreement to which this Exhibit
A is attached (the “Agreement”) is limited to all active Company employees who
are terminated as a result of the Program (“Selected Employees”) and sign
(without revoking) the Agreement within the time frame required by the
Agreement.


The Company is providing the following information to those Selected Employees
whose waiver of certain potential claims is governed by the Older Workers
Benefits Protection Act for consideration in assessing whether to accept the
benefits offered in the Agreement:


The Company has decided to reduce its workforce and offer severance pay and
other benefits to Selected Employees, in exchange for the release and waiver
contained in the Agreement provided to Selected Employees.


Decisional Unit: The organizational unit from which employees were selected for
the Program was (1) all U.S. employees of the Company that would directly report
to the Chief Executive Officer of Exact Sciences Corporation, Kevin Conroy, as a
result of the Merger, or did directly report to the Chief Executive Officer of
the Company, Kim Popovits, directly prior to the Merger (the “L1 Employees”),
(2) all U.S. employees of the Company that directly report to any of the L1
Employees (the “L2 Employees”), (3) all U.S. employees of the Company’s Tax,
Payroll, and Regulatory departments, and (4) the Executive Assistant role and
the Senior Fellow, Clinical Economics and Outcomes Research role in the
Company’s U.S. Medical department.


Eligibility Factors: All employees in the Decisional Unit who are being
terminated as part of the reduction in force within the Time Limits set forth
below are eligible to participate in the Program. Except for those employees in
the Decisional Unit that are being selected for termination, no other Company
employee is eligible for the Program or being offered consideration in exchange
for signing a release of claims.


Time Limits: The reduction in force to which the Program is applicable begins on
November 8, 2019 and is projected to end on or about July 1, 2020. Employees
selected for termination of employment in the Program who will release age
discrimination claims will have forty-five days to consider whether to sign the
Agreement and seven days to revoke it according to its terms.


Ages of Eligible Employees Selected and Not Selected: The chart beginning on the
following page sets forth the job titles and ages of all employees who were
eligible for the Program and the ages of all who were and were not selected for
employment termination in relation to the Program within the Decisional Unit.
Ages of employees who have already experienced an employment termination are
stated as of the time of such employee’s termination.




Page 8 of 10



--------------------------------------------------------------------------------





PROGRAM SELECTION CHART



Job Title DescriptionAgeSelectedNot SelectedEffective DateArea Sales
Director42XArea Sales Director - West46XAssociate Director, Accounting68X
Associate Director, Revenue
33XChairman, CEO and President60X11/8/2019Chief Communications
Officer57X1/31/2020 (anticipated)Chief Financial Officer63XTo be determinedChief
Information Officer44XChief Legal Officer & Secretary38X11/8/2019Chief Medical
Officer52XChief Operating Officer60X1/31/2020 (anticipated)Chief People
Officer64X4/30/2020 (anticipated)Chief Scientific Officer69XChief US Com'l
Officer57XDirector, COO Operations52XDirector, FP&A47XDirector, Marketing US
Urology41XDirector, Technical Acctn. & SOX Rpt.48XDirector of Regulatory
Affairs57XDirector, Revenue Accounting62XDirector, SEC Reporting61X3/30/2020
(anticipated)EA CEO & CCO63XExecutive Admin Assistant49XExecutive Admin
Assistant61XExecutive Assistant47XExecutive Assistant54XExecutive
Assistant44X1/10/2020HR Business Partner32XHR Systems Analyst Sr II60XProgram
Director Regulatory Affairs46X1/8/2020Program Director Regulatory
Affairs57X**Regulatory Affairs Manager61XRegulatory Associate I24XSales & Mkt
Director, Lat Amer65XSenior Business Dev Manager38XSenior Director of Global
TA53XSenior Director, Tax67X7/1/2020 (anticipated)

Page 9 of 10



--------------------------------------------------------------------------------




Job Title DescriptionAgeSelectedNot SelectedEffective DateSr Dir, Commercial Svc
& Plng67XSr Dir, IP and Patents47XSr Director, Human Resources62XSr. Director
Breast Marketing46XSr. Fellow, Clin. Econ. & OR63X1/17/2020SVP,
Operations60XSVP, Products & Svs R/D47XSVP, Regulatory & Quality62XVP, Advocacy
Pub Gov Affairs46XVP, Corp Business Development54XVP, Corp Comm/Inv
Relations45X*VP, Dpty GC, Gbl Data Prot Off41XVP, Finance &
Controller58X7/1/2020 (anticipated)VP, Global Tot Rwds and HR Ops58X7/1/2020
(anticipated)VP, Lifecycle Product Mgmt47XVP, Managed Care & Reimb60XVP, US
Oncology Sales56XTax Manager36X6/30/2020 (anticipated)Senior Manager,
Payroll65X6/30/2020 (anticipated)Senior Payroll Analyst57X6/30/2020
(anticipated)Senior Payroll Analyst II41X6/30/2020 (anticipated)



* Denotes employee who resigned effective 01/03/2020.
** Denotes employee who resigned effective 01/02/2020.


Page 10 of 10

